NO. 07-11-00375-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                    MARCH 28, 2012


                         MOISES E. SAMANIEGO, APPELLANT

                                            v.

                           THE STATE OF TEXAS, APPELLEE


             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

      NO. 2011-430,099; HONORABLE JOHN J. "TREY" MCCLENDON, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.



                               MEMORANDUM OPINION

      Appellant, Moises E. Samaniego, entered a plea of guilty, without a

recommendation as to punishment, to the indicted offense of theft of property of the

value of less than $1,500 with two prior theft convictions.1 Following a hearing on

punishment before the trial court, appellant was sentenced to a term of 15 months

confinement in a State Jail Facility. Appellant gave notice of appeal. We affirm.




      1
          See TEX. PENAL CODE ANN. § 31.03(a), (b)(1), (e)(4)(D) (West Supp. 2011).
       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3